Opinion issued November 21, 2017




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-17-00271-CV
                         ———————————
                STEVEN MICHAEL BARKLEY, Appellant
                                     V.
                  BRIANNA DAWN GOODWIN, Appellee



                  On Appeal from the 207th District Court
                           Hays County, Texas
                      Trial Court Cause No. 16-2256


                        MEMORANDUM OPINION
     Appellant, Steven Michael Barkley, proceeding pro se, has neither paid nor

made arrangements to pay the fee for preparing the clerk’s record and has not
established indigence for purposes of appellate costs.1 See TEX. R. APP. P. 20.1,

37.3(b). After being notified by the Clerk of this Court on June 20, 2017, that this

appeal was subject to dismissal for failure to pay the required clerk’s record fee,

appellant did not timely respond. See id. 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.




1
      The Texas Supreme Court transferred this appeal from the T h i r d Court of
      Appeals to this Court pursuant to its docket equalization powers. See TEX. GOV’T
      CODE ANN. § 73.001 (West 2016).
                                          2